              Case 2:18-cv-01225-RSM Document 47 Filed 12/04/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9   CARTER JESNESS,                                      Case No. C18-1225RSM
10
                     Plaintiff,                           ORDER DENYING MOTION TO
11                                                        REOPEN DISCOVERY
                         v.
12
13    GREGORY LYLE BRIDGES,

14                   Defendant.
15
            This matter comes before the Court on Plaintiff’s “Motion to Extend Pretrial Deadlines.”
16
     Dkt. #46. Plaintiff states that he moves for “an extension of all pretrial deadlines previously
17
     provided in this matter,” but requests the following changes to the scheduling order:
18
19          EVENT                             OLD DEADLINE                   NEW DEADLINE

20          Disclosure of expert testimony     11/18/2020                    2/18/21
21
            Discovery Motion deadline          12/18/20                       3/18/21
22
            Discovery cutoff                   1/19/21                       4/19/21
23
24   Dkt. #46 at 1–2. The reasons for this request are presented in two sentences only: “Trial in this

25   matter was continued to May 17, 2021 (Dkt. 44) and Order Setting Trial Dates was served on
26   the parties (Dkt. 45). The trial of this matter will be on general damages only, and it is in the
27
28



     ORDER DENYING MOTION TO REOPEN DISCOVERY - 1
              Case 2:18-cv-01225-RSM Document 47 Filed 12/04/20 Page 2 of 2




     interests of justice to have any expert evaluations close rin [sic] time to the trial date.” Id. at 1.
 1
 2   Defendant has not filed a timely response.

 3          Discovery has already closed. See Dkt. #20. So has the deadline to disclose experts. Id.
 4
     The only remaining deadlines in this case are for motions in limine and other pretrial materials.
 5
     See Dkt. #45.
 6
 7          A scheduling order “may be modified only for good cause and with the judge’s

 8   consent.” Fed. R. Civ. P. 16(b)(4).
 9          The Court finds that Plaintiffs have failed to demonstrate good cause to modify the
10
     requested deadlines. It is true that having expert evaluations closer to trial would be helpful for
11
     the trier of fact. However, it is unclear to the Court whether Plaintiff is simply seeking
12
13   permission to supplement discovery or expert reports, or whether Plaintiff is seeking to

14   introduce an undisclosed expert after the close of discovery. Rather than guess at what is being
15   requested and on what basis, the Court will simply deny this Motion at this time.
16
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
17
     finds and ORDERS that Plaintiff’s Motion to Extend Pretrial Deadlines, Dkt. #46 is DENIED.
18
19
20          DATED this 4th day of December, 2020.
21
22
23
24                                                  A
                                                    RICARDO S. MARTINEZ
25                                                  CHIEF UNITED STATES DISTRICT JUDGE
26
27
28



     ORDER DENYING MOTION TO REOPEN DISCOVERY - 2
